Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s submission of a response on 8/27/21 has been received and considered.  In the response, Applicant amend, cancel or add any claims.  Therefore, claims 1-7 are pending.  In addition, Applicant has provided a revised title for the specification which is approved for entry.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1 and 7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by foreign patent literature Nagae et al. (pub. no. JP2016049252).
Regarding claim 1, Nagae discloses a game machine comprising: a stage having a treading surface on which a plurality of play regions are set so as to be displaced from each other in a front and rear direction that is a direction facing a display device, each play region being set as a range where at least one player should perform steps of a dance (“FIG. 1 shows the appearance of the game device according to the first embodiment. As shown in the figure, the game device 1 includes a stage 10, a sensor sheet 20 arranged on the stage 10, and a housing 30 provided outside the stage 10. The game device 1 is a game in which a player on the stage 10 

and a step command device which commands the player step positions at which the player should tread in each of the play regions, with the step positions being changed in association with progress of a game, and being commanded through the display device in a distinguished manner for each of the play regions (“7 FIG. 2 shows the functional configuration of the game device 1. The game device 1 includes a display unit 31, a control unit 32, and a sensor sheet 20. The control unit 32 is actually realized by a computer built in the housing 30. When the player operates the display unit 31 to select a song, input the number of players, instruct the start of the game, etc., the control unit 32 advances the game by executing a program prepared in advance in response to them. Specifically, the control unit 32 controls the sensor sheet 20 according to the 
Regarding claim 7, Nagae discloses a step detection device which outputs a signal corresponding to an actual step position at which the player actually tread upon the treading surface in each of the play regions; and an evaluation device which evaluates the player based on comparison between a pattern in which the step positions are commanded by the step command device and a pattern in which the actual step positions are detected by the step detection device (“When the player P touches the mark M with his / her foot, the pressure sensor layer 23 of the sensor sheet 20 detects it. A large number of pressure sensors are arranged in a matrix on the pressure sensor layer 23, and the pressure sensor layer 23 sets the position (area) touched by the player's foot with high resolution, that is, as a set of coordinates corresponding to a certain area. Can be detected. When the position of the player P detected by the pressure sensor layer 23 matches the position of the mark M, the control unit 32 determines that the player has .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 3, 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over foreign patent literature Nagae et al. (pub no. JP2016049252) in view of foreign patent literature Watabe et al. (JP 2008168143).
Regarding claims 2 & 3, it is noted that Nagae does not disclose a mirror facing the player below the display device.  Watabe however, teaches a mirror facing the player below the display device (“The artificial retina camera 720 and the display 730 are provided in front of the player 800, and the artificial retina camera 720 is provided above the display 730. The artificial retina cameras may be provided at the lower part of the display, or may be provided on the left and right sides of the display. Further, a half mirror and an artificial retina camera may be installed in front of the player 800 to detect the operation of the player 800 through the half mirror. That is, if the player 800 can detect the operation of the player 800 with the artificial retina camera during game play and the player 800 can see the display, the configuration of the display and the artificial retina camera mounting position is arbitrary. Further, the mounting position of the speaker 760 is also arbitrary, and may be provided on the dance stage 770 or the back panel 780, for example”, [0068]).
Exemplary rationales that may support a conclusion of obviousness combining prior art elements according to known methods to yield predictable results.  Here both Nagae and Watabe are directed to dance games.  To use a mirror to allow a camera to get a clean view of a player would be to combine a prior art element according to a known method to yield predictable results.  Therefore, it would have been obvious to a person having ordinary skill in the art as of the effective filing date on the claimed invention to modify Nagae to have a mirror allowing a good player line of sight as taught by Watabe.  To do so would enable capturing an unobscured view of the player thereby increasing the perceived entertainment value of the device.
Regarding claims 5 & 6, it is noted that Nagae does not disclose a camera to capture the dancing player or a transmission device to send the video over a network.  Watabe however, teaches a camera to capture the dancing player or a transmission device to send the video over a 
Exemplary rationales that may support a conclusion of obviousness include use of known technique to improve similar devices (methods, or products) in the same way.  Here both Nagae and Watabe are directed to dance games.  To use the camera to capture video and to transmit that video over a network would be to use a known technique to improve similar devices in the same way.  Therefore, it would have been obvious to a person having ordinary skill in the art as of the effective filing date on the claimed invention to modify Nagae to have the camera and player video as taught by Watabe.  To do so would enable competition across different machines thereby increasing the perceived entertainment value of the system.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over foreign patent literature Nagae et al. (pub no. JP2016049252) in view of Chiwata (pub. no. 20130288760).
Regarding claim 4, it is noted that Nagae does not explicitly disclose two play regions arranged in front and rear direction with respect to the display. Chiwata however, teaches two 
Exemplary rationales that may support a conclusion of obviousness combining prior art elements according to known methods to yield predictable results.  Here both Nagae and Chiwata are directed to dance games.  To use a matrix layout for the input mats would be to combine a prior art element according to a known method to yield predictable results.  Therefore, it would have been obvious to a person having ordinary skill in the art as of the effective filing date on the claimed invention to modify Nagae to have a matrix of mats as taught by Chiwata.  To do so would enable a large number of players to simultaneously play thereby increasing the perceived entertainment value of the device.
Response to Arguments
Applicant’s arguments filed on August 27, 2021 have been fully considered but they are not entirely persuasive.
The replacement title for the specification is accepted and the objections to informalities in the specification are withdrawn.
On pages 4 & 5, Applicant argues that the claims overcome the prior art of record because Nagae fails to disclose that distinguished marks for each player.   Examiner respectfully a range where at least one player should perform steps.  Consequently, the claims only require that the marks for each region are distinguished which Nagae does by way of the position of the mark.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE STEFAN GALKA whose telephone number is (571)270-1386. The examiner can normally be reached M-F 6-9 & 12-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAWRENCE S GALKA/Primary Examiner, Art Unit 3715